      Case 1:03-md-01570-GBD-SN Document 4214
                                         4155 Filed 10/18/18
                                                    09/11/18 Page 1 of 2



                     MDL 1570 PLAINTIFFS’ EXECUTIVE COMMITTEES
                             In re: Terrorist Attacks on September 11, 2001 (S.D.N.Y.)

    Plaintiffs’ Executive Committee for Personal                      Plaintiffs’ Executive Committee for
               Injury and Death Claims                                         Commercial Claims 10/18/2018
 Ronald L. Motley (1944-2013)                                   Stephen A. Cozen, Co-Chair
 Jodi Westbrook Flowers / Donald A. Migliori, Co-Chairs         Sean Carter, Co-Chair
 MOTLEY RICE LLC                                                COZEN O’CONNOR
 James P. Kreindler, Co-Chair
 KREINDLER & KREINDLER LLP

 Andrew J. Maloney III, Co-Liaison Counsel                      J. Scott Tarbutton, Liaison Counsel
 KREINDLER & KREINDLER LLP                                      COZEN O’CONNOR
 Robert T. Haefele, Co-Liaison Counsel
 MOTLEY RICE LLC
                                                          VIA ECF
September 10, 2018

 The Honorable Sarah Netburn, U.S. Magistrate Judge
 United States District Court for the S.D.N.Y.
 Thurgood Marshall U.S. Courthouse, Room 430
 40 Foley Square
 New York, NY 10007

         Re:       In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN)

Dear Judge Netburn:

        Pursuant to Local Civil Rule 6.3, the Plaintiffs’ Executive Committees request that the Court
reconsider and/or clarify those portions of its August 27, 2018 and August 30, 2018 orders (ECF
Nos. 4124 and 4130) applying a “concrete evidence” standard to determine whether the defendants,
Muslim World League (MWL), International Islamic Relief Organization (IIRO), and World
Assembly of Muslim Youth (WAMY) (collectively, “the Defendants”) failed to produce responsive
documents in specifically articulated categories of Plaintiffs requests. ECF Nos. 4124 at 7
(MWL/IIRO) and 4130 at 15 (WAMY). Plaintiffs further seek clarification that the Court’s order is
without prejudice to Plaintiffs’ right to seek to compel production of additional documents by the
MWL and IIRO, based on deposition testimony establishing the existence of relevant documents
that have not been produced.

         In assessing whether the Defendants should be compelled to conduct further searches “at
this time,” the Court referenced that its analysis involved assessing whether Plaintiffs had produced
“concrete evidence” that the Defendants failed to produce responsive documents in specifically
articulated categories of requests. Id. Although the Court supported its determination with the
axiom that the Court cannot require production of items that do not exist (ECF Nos. 4124 at 7;
4130 at 15), the Court did not articulate in the decision what standard or showing would suffice to
meet the “concrete evidence” standard; nor did the Court canvas in its decision the evidence that
Plaintiffs offered to support their reasonable, non-speculative grounds for contending that the
categories of documents at issue in the application have existed and either have not been produced
or have been destroyed.
       Case 1:03-md-01570-GBD-SN Document 4214
                                          4155 Filed 10/18/18
                                                     09/11/18 Page 2 of 2
The Honorable Sarah Netburn
September 10, 2017
Page 2
_______________________________________

          Courts in this Circuit and elsewhere have articulated the term “concrete evidence” to mean
that the propounding party has “identif[ied] reasonable, non-speculative grounds for his belief”
about the documents at issue. Compunnel Software Grp., Inc. v. Gupta, 14-CV-4790 (RA) (JLC), 2017
U.S. Dist. LEXIS 219900, at *4 (S.D.N.Y. Oct. 25, 2017), quoting Earthworks v. U.S. Dep't of the
Interior, 279 F.R.D. 180, 185 (D.D.C. 2012). Plaintiffs understand that the Court’s use of the term
“concrete evidence” in its recent decision is in keeping with this “reasonable, non-speculative
grounds standard,” and was not intended to announce a different standard. Plaintiffs respectfully
request clarification from the Court on this point. To the extent the Court did apply a different
standard, Plaintiffs respectfully request that the Court reconsider its ruling on that point.

         Finally, one of the ways that parties are typically able to demonstrate absence of fidelity to a
party’s discovery obligations is to conduct depositions of the relevant party witnesses to determine
whether the documents exist (or have existed); but that opportunity was not available to the
Plaintiffs before they filed the motions versus these Defendants. In light of that, Plaintiffs ask for
clarification as to whether the Court’s rulings at ECF Nos. 4124 and 4130 are without prejudice in
the event that Plaintiffs learn additional information from depositions of the Defendants’ witnesses
to supplement the concrete evidence that Plaintiffs have already submitted for the Court’s
consideration. Given that the Court’s order specified that the Court was not requiring MWL/IIRO
to conduct further searches “at this time,” plaintiffs understand it to have been without prejudice to
a further application based on deposition testimony establishing “reasonable, non-speculative
grounds” for the assertion that responsive documents have not been produced, but seek clarification
to avoid future disputes over the issue.

                                               Respectfully submitted,

  COZEN O’CONNOR                                              MOTLEY RICE LLC


  By: /s/ Sean P. Carter                                       By: /s/ Robert T. Haefele
      SEAN P. CARTER                                               ROBERT T. HAEFELE
      For the Plaintiffs Exec. Committees                          For the Plaintiffs Exec. Committees

  KREINDLER & KREINDLER LLP

Under Local Civil Rule 6.3, the Court will deny a motion for reconsideration unless the moving party demonstrates an
  By: /s/ James
intervening  changeP.inKreindler
                        controlling law, the availability of new evidence, or the need to correct a clear error or prevent
manifestJAMES
         injustice.P.InKREINDLER
                       re Facebook, Inc., IPO Sec. & Derivative Litig., 43 F. Supp. 3d 369, 373 (S.D.N.Y. 2014). The
PECs have not made this showing. Accordingly, the PECs' request for reconsideration and/or clarification is DENIED.
        For the Plaintiffs Exec. Committees
The PECs may seek to compel the production of additional discovery only if new deposition testimony or evidence
establishes the existence of relevant documents that have not been produced.
cc:       The Honorable George B. Daniels, via ECF
      All Counsel
SO ORDERED.         of Record via ECF



October 18, 2018
New York, New York
